


Exhibit 10.44

 

Unaffiliated Director Form

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

 

You have been awarded an option to purchase Common Shares of Activision
Blizzard, Inc. (the “Company”), as follows:

 

·                  Your name: 
[_______________________________________________________________________________]

 

·                  Total number of Shares purchasable upon exercise of the Stock
Option awarded:  [________________]

 

·                  Exercise Price:  US $[______________] per Share

 

·                  Date of Grant: 
[______________________________________________________________________________]

=

·                  Expiration Date: 
[____________________________________________________________________________]

 

·                  Grant ID: 
[__________________________________________________________________________________]

 

·                  Your Award of the Stock Option is governed by the terms and
conditions set forth in:

 

·                  this Notice of Stock Option Award;

 

·                  the Stock Option Award Terms attached hereto as Exhibit A
(the “Award Terms”); and

 

·                  the Company’s Amended and Restated 2008 Incentive Plan, the
receipt of a copy of which you hereby acknowledge.

 

·                  Schedule for Vesting:  Except as otherwise provided under the
Award Terms, the Stock Option awarded to you will vest and become exercisable as
follows, provided you continuously serve as a member of the Board through each
such date:

 

Schedule for Vesting

 

Date of Vesting

 

No. of Shares Vesting
at Vesting Date

 

Cumulative No. of Shares
Vested at Vesting Date

 

 

 

 

 

3 months after [                   ](1)

 

[_____]

 

[_____]

6 months after [                   ]

 

[_____]

 

[_____]

9 months after [                   ]

 

[_____]

 

[_____]

First anniversary of [                   ]

 

[_____]

 

[_____]

[15 months after [                   ]]

 

[_____]

 

[_____]

[18 months after [                   ]]

 

[_____]

 

[_____]

[21 months after [                   ]]

 

[_____]

 

[_____]

[Second anniversary of [                   ]]

 

[_____]

 

[_____]

 

--------------------------------------------------------------------------------

(1)                                  Insert appropriate vesting commencement
date (e.g., service commencement date, date of grant, etc.).

 

--------------------------------------------------------------------------------


 

·                  The Stock Option is not intended to be an “incentive stock
option,” as such term is defined in Section 422 of the Code.

 

·                  Please sign and return to the Company this Notice of Stock
Option Award, which bears an original signature on behalf of the Company.  You
are urged to do so promptly.

 

·                  Please return the signed Notice of Stock Option Award to the
Company at:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA 90405
Attn:  Stock Plan Administration

 

You should retain the enclosed duplicate copy of this Notice of Stock Option
Award for your records.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

Ann E. Weiser

 

Chief Human Resources Officer

 

 

 

Date:

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

[Name of Holder]

 

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

STOCK OPTION AWARD TERMS

 

1.                                       Definitions.

 

(a)                                  For purposes of these Award Terms, the
following terms shall have the meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 8 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Disability” means “permanent and total disability” as defined in
section 22(e)(3) of the Code, as interpreted by the Company (with such
interpretation to be final, conclusive and binding for purposes of these Award
Terms).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Price” means the Exercise Price set forth on the Grant Notice.

 

“Expiration Date” means the Expiration Date set forth on the Grant Notice.

 

“Grant Notice” means the Notice of Stock Option Award to which these Award Terms
are attached as Exhibit A.

 

“Holder” means the recipient of the Award named on the Grant Notice.

 

“Option” means the Stock Option to purchase Common Shares awarded to the Holder
on the terms and conditions described in the Grant Notice and these Award Terms.

 

--------------------------------------------------------------------------------


 

“Plan” means the Amended and Restated Activision Blizzard, Inc. 2008 Incentive
Plan, as amended from time to time.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Shares” means the Common Shares purchasable upon exercise of the Stock Option.

 

“Term Sheet” means the Corporate Governance Term Sheet approved by the Delaware
Court of Chancery in connection with the settlement of In re Activision, Inc.
Shareholder Derivative Litigation, C.D. Cal. Case No. CV06-4771 MRP (JTLx); In
re Activision Shareholder Derivative Litigation, L.A.S.C. Case No. SC090343.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

 

(b)                                 Any capitalized term used but not otherwise
defined herein shall have the meaning ascribed to such term in the Plan.

 

2.                                       Expiration.  The Stock Option shall
expire on the Expiration Date and, after such expiration, shall no longer be
exercisable.

 

3.                                       Vesting and Exercise.

 

(a)                                  Vesting Schedule.  Except as otherwise set
forth in these Award Terms, the Stock Option shall vest, and thereupon become
exercisable, in accordance with the “Schedule for Vesting” set forth on the
Grant Notice.

 

(b)                                 Exercisable Only by the Holder.  Except as
otherwise permitted under the Plan or Section 10 hereof, the Stock Option may be
exercised during the Holder’s lifetime only by the Holder or, in the event of
the Holder’s legal incapacity to do so, by the Holder’s guardian or legal
representative acting on behalf of the Holder in a fiduciary capacity under
state law and/or court supervision.

 

(c)                                  Procedure for Exercise.  The Stock Option
may be exercised by the Holder as to all or any of the Shares as to which the
Stock Option has vested (i) by following the procedures for exercise established
by the Equity Account Administrator and posted on the Equity Account
Administrator’s website from time to time or (ii) with the Company’s consent, by
giving the Company written notice of exercise, in such form as may be prescribed
by the Company from time to time, specifying the number of Shares to be
purchased.

 

(d)                                 Payment of Exercise Price.  To be valid, any
exercise of the Stock Option must be accompanied by full payment of the
aggregate Exercise Price of the Shares being purchased.  The Company shall
determine the method or methods the Holder may use to make such payment, which
may include any of the following:  (i) by bank check or certified check or wire
transfer of immediately available funds, (ii) if securities of the Company of
the same class

 

A-2

--------------------------------------------------------------------------------


 

as the Shares are then traded or quoted on a national securities exchange, the
Nasdaq Stock Market, Inc. or a national quotation system sponsored by the
National Association of Securities Dealers, Inc., through the delivery of
irrevocable written instructions, in a form acceptable to the Company, to the
Equity Account Administrator (or, with the Company’s consent, such other
brokerage firm as may be requested by the person exercising the Stock Option) to
sell some or all of the Shares being purchased upon such exercise and to
thereafter deliver promptly to the Company from the proceeds of such sale an
amount in cash equal to the aggregate Exercise Price of the Shares being
purchased, (iii) by tendering previously owned shares (valued at their Market
Value per Share as of the date of tender), (iv) through the withholding of
Shares otherwise deliverable upon exercise, or (v) any combination of (i), (ii),
(iii) or (iv) above or any other manner permitted pursuant to the Plan.

 

(e)                                  No Fractional Shares.  In no event may the
Stock Option be exercised for a fraction of a Share.

 

(f)                                    No Adjustment for Dividends or Other
Rights.  No adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date as of which the issuance or transfer
of Shares to the person entitled thereto has been evidenced on the books and
records of the Company pursuant to clause (ii) of Section 3(g) hereof following
exercise of the Stock Option.

 

(g)                                 Issuance and Delivery of Shares.  As soon as
practicable (and, in any event, within 30 days) after the valid exercise of the
Stock Option, the Company shall (i) effect the issuance or transfer of the
Shares purchased upon such exercise, (ii) cause the issuance or transfer of such
Shares to be evidenced on the books and records of the Company, and (iii) cause
such Shares to be delivered to a Company-Sponsored Equity Account in the name of
the person entitled to such Shares (or, with the Company’s consent, such other
brokerage account as may be requested by such person); provided, however, that,
in the event such Shares are subject to a legend as set forth in Section 13
hereof, the Company shall instead cause a certificate evidencing such Shares and
bearing such legend to be delivered to the person entitled thereto.

 

(h)                                 Partial Exercise.  If the Stock Option shall
have been exercised with respect to less than all of the Shares purchasable upon
exercise of the Stock Option, the Company shall make a notation in its books and
records to reflect the partial exercise of the Stock Option and the number of
Shares that thereafter remain available for purchase upon exercise of the Stock
Option.

 

4.                                       Termination of Service.

 

(a)                                  Death or Disability.  Unless the Committee
determines otherwise, in the event that the Holder dies during his term as a
member of the Board or the Holder ceases to serve as a member of the Board due
to the Holder’s Disability, the Stock Option shall (i) if not then fully vested,
immediately vest as of the date of the Holder’s death or the first date of the
Holder’s Disability (as determined by the Committee), as the case may be, and
(ii) remain exercisable in accordance with these Award Terms until the earlier
of (A) the first anniversary of the date of the Holder’s death or cessation of
service, as the case may be, and (B) the Expiration Date, after which the Stock
Option shall no longer be exercisable and shall be immediately cancelled.

 

A-3

--------------------------------------------------------------------------------


 

(b)                                 Change of Control.  Unless the Committee
determines otherwise, in the event that the Holder ceases to serve as a member
of the Board pursuant to the terms of any business combination or similar
transaction involving the Company, the Stock Option shall (i) if not then fully
vested, immediately vest as of the date on which such business combination or
similar transaction is consummated, and (ii) be exercisable in accordance with
these Award Terms until the earlier of (A) the first anniversary of the date of
the Holder’s cessation of service and (B) the Expiration Date, after which the
Stock Option shall no longer be exercisable and shall be immediately cancelled.

 

(c)                                  Cause.  Unless the Committee determines
otherwise, in the event that the Holder’s service as a member of the Board is
terminated for cause (as determined by the Board in its sole discretion) the
Stock Option shall (i) cease to vest as of the date of such termination of
service and (ii) whether or not vested as of the date of such termination of
service, shall no longer be exercisable and shall be immediately cancelled.

 

(d)                                 Other.  Unless the Committee determines
otherwise, in the event that the Holder ceases to serve as a member of the Board
for any reason not addressed by Section 4(a), 4(b) or 4(c) hereof, the Stock
Option shall (i) cease to vest as of the date of such termination of service and
(ii) to the extent vested as of the date of such termination of service, be
exercisable in accordance with these Award Terms until the earlier of (A) the
first anniversary of the date of the Holder’s cessation of service and (B) the
Expiration Date, after which the Stock Option shall no longer be exercisable and
shall be immediately cancelled.  To the extent not vested as of the date of such
termination of service, the Stock Option shall be immediately cancelled and
shall no longer be exercisable.

 

5.                                       Tax Withholding.  The Company shall
have the right to require the Holder to satisfy any Withholding Taxes resulting
from the exercise (in whole or in part) of the Stock Option, the issuance or
transfer of any Shares upon exercise of the Stock Option or otherwise in
connection with the Award at the time such Withholding Taxes become due.  The
Company shall determine the method or methods the Holder may use to satisfy any
Withholding Taxes contemplated by this Section 5, which may include any of the
following:  (a) by delivery to the Company of a bank check or certified check or
wire transfer of immediately available funds; (b) if securities of the Company
of the same class as the Shares are then traded or quoted on a national
securities exchange, the Nasdaq Stock Market, Inc. or a national quotation
system sponsored by the National Association of Securities Dealers, Inc.,
through the delivery of irrevocable written instructions, in a form acceptable
to the Company, to the Equity Account Administrator (or, with the Company’s
consent, such other brokerage firm as may be requested by the person exercising
the Stock Option) to sell some or all of the Shares being purchased upon such
exercise and to thereafter deliver promptly to the Company from the proceeds of
such sale an amount in cash equal to the aggregate amount of such Withholding
Taxes; (c) by tendering previously owned shares (valued at their Market Value
per Share as of the date of tender); (d) through the withholding of Shares
otherwise deliverable upon exercise; or (e) by any combination of (a), (b),
(c) or (d) above.  Notwithstanding anything to the contrary contained herein,
(i) the Company or any of its subsidiaries or affiliates shall have the right to
withhold from the Holder’s compensation any Withholding Taxes contemplated by
this Section 5 and (ii) the Company shall have no obligation to deliver any
Shares upon exercise of the Stock Option unless and until all Withholding Taxes
contemplated by this Section 5 have been satisfied.

 

A-4

--------------------------------------------------------------------------------


 

6.                                       Reservation of Shares.  The Company
shall at all times reserve for issuance or delivery upon exercise of the Stock
Option such number of Common Shares as shall be required for issuance or
delivery upon exercise thereof.

 

7.                                       Committee Discretion.  Except as may
otherwise be provided in the Plan, the Committee shall have sole discretion to
(a) interpret any provision of the Plan, the Grant Notice and these Award Terms,
(b) make any determinations necessary or advisable for the administration of the
Plan and the Award, and (c) waive any conditions or rights of the Company under
the Award, the Grant Notice or these Award Terms.  Without intending to limit
the generality or effect of the foregoing, any decision or determination to be
made by the Committee pursuant to these Award Terms, including whether to grant
or withhold any consent, shall be made by the Committee in its sole and absolute
discretion, subject only to the terms of the Plan.  Subject to the terms of the
Plan, the Committee may amend the terms of the Award prospectively or
retroactively; however, no such amendment may materially and adversely affect
the rights of the Holder taken as a whole without the Holder’s consent.  Without
intending to limit the generality or effect of the foregoing, the Committee may
amend the terms of the Award (i) in recognition of unusual or nonrecurring
events (including, without limitation, events described in Section 8 hereof)
affecting the Company or any of its subsidiaries or affiliates or the financial
statements of the Company or any of its subsidiaries or affiliates, (ii) in
response to changes in applicable laws, regulations or accounting principles and
interpretations thereof, or (iii) to prevent the Award from becoming subject to
Section 409A.

 

8.                                       Adjustments.  Notwithstanding anything
to the contrary contained herein, pursuant to Section 12 of the Plan, the
Committee will make or provide for such adjustments to the Award as are
equitably required to prevent dilution or enlargement of the rights of the
Holder that would otherwise result from (a) any stock dividend, extraordinary
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (b) any change of control, merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, or issuance of rights
or warrants to purchase securities, or (c) any other corporate transaction or
event having an effect similar to any of the foregoing.  Moreover, in the event
of any such transaction or event, the Committee, in its discretion, may provide
in substitution for the Award such alternative consideration (including, without
limitation, cash or other equity awards), if any, as it may determine to be
equitable in the circumstances and may require in connection therewith the
surrender of the Award.

 

9.                                       Registration and Listing. 
Notwithstanding anything to the contrary contained herein, the Stock Option may
not be exercised, and the Stock Option and Shares purchasable upon exercise of
the Stock Option may not be purchased, sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered in any way, unless such
transaction is in compliance with (a) the Securities Act of 1933, as amended, or
any comparable federal securities law, and all applicable state securities laws,
(b) the requirements of any securities exchange, securities association, market
system or quotation system on which securities of the Company of the same class
as the Shares are then traded or quoted, (c) any restrictions on transfer
imposed by the Company’s certificate of incorporation or bylaws, and (d) any
policy or procedure the Company has adopted with respect to the trading of its
securities, in each case as in effect on the date of the intended transaction. 
The Company is under no obligation to register, qualify or list,

 

A-5

--------------------------------------------------------------------------------


 

or maintain the registration, qualification or listing of, the Stock Option or
Shares with the SEC, any state securities commission or any securities exchange,
securities association, market system or quotation system to effect such
compliance.  The Holder shall make such representations and furnish such
information as may be appropriate to permit the Company, in light of the then
existence or non-existence of an effective registration statement under the
Securities Act of 1933, as amended, relating to the Stock Option or Shares, to
issue or transfer the Stock Option or Shares in compliance with the provisions
of that or any comparable federal securities law and all applicable state
securities laws.  The Company shall have the right, but not the obligation, to
register the issuance or resale of the Stock Option or Shares under the
Securities Act of 1933, as amended, or any comparable federal securities law or
applicable state securities law.

 

10.                                 Transferability.  Except as otherwise
permitted under the Plan or this Section 10, the Stock Option shall not be
transferable by the Holder other than by will or the laws of descent and
distribution.  Subject to the terms of the Plan, with the Company’s consent, the
Holder may transfer all or part of the Stock Option for estate planning purposes
or pursuant to a domestic relations order; provided, however, that any
transferee shall be bound by all of the terms and conditions of the Plan, the
Grant Notice and these Award Terms and shall execute an agreement in form and
substance satisfactory to the Company in connection with such transfer; and
provided further that the Holder will remain bound by the terms and conditions
of the Plan, the Grant Notice and these Award Terms.

 

11.                                 Compliance with Applicable Laws and
Regulations and Company Policies and Procedures.

 


(A)                                  THE HOLDER IS RESPONSIBLE FOR COMPLYING
WITH (A) ANY FEDERAL, STATE AND LOCAL TAXATION LAWS APPLICABLE TO THE HOLDER IN
CONNECTION WITH THE AWARD, (B) ANY FEDERAL AND STATE SECURITIES LAWS APPLICABLE
TO THE HOLDER IN CONNECTION WITH THE AWARD, (C) THE REQUIREMENTS OF ANY
SECURITIES EXCHANGE, SECURITIES ASSOCIATION, MARKET SYSTEM OR QUOTATION SYSTEM
ON WHICH SECURITIES OF THE COMPANY OF THE SAME CLASS AS THE SHARES ARE THEN
TRADED OR QUOTED, (D) ANY RESTRICTIONS ON TRANSFER IMPOSED BY THE COMPANY’S
CERTIFICATE OF INCORPORATION OR BYLAWS, AND (E) ANY POLICY OR PROCEDURE THE
COMPANY MAINTAINS OR MAY ADOPT WITH RESPECT TO THE TRADING OF ITS SECURITIES.


 

(b)                                 The Award is subject to the terms and
conditions of the Term Sheet, and any Company policies or procedures adopted in
connection with the Company’s implementation of the Term Sheet, including,
without limitation, any policy requiring or permitting the Company to recover
any gains realized by the Holder in connection with the Award.

 

12.                                 Section 409A.  As the Exercise Price is
equal to the fair market value of a Share on the Date of Grant, payments
contemplated with respect to the Award are intended to be exempt from
Section 409A, and all provisions of the Plan, the Grant Notice and these Award
Terms shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.
 Notwithstanding the foregoing, (i) nothing in the Plan, the Grant Notice and
these Award Terms shall guarantee that the Award is not subject to taxes or
penalties under Section 409A and (ii) if any provision of the Plan, the Grant
Notice or these Award Terms would, in the reasonable, good faith judgment of the
Company, result or likely result in the imposition on the Holder or any other
person of taxes, interest or penalties

 

A-6

--------------------------------------------------------------------------------


 

under Section 409A, the Committee may, in its sole discretion, modify the terms
of the Plan, the Grant Notice or these Award Terms, without the consent of the
Holder, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such taxes,
interest or penalties; provided, however, that this Section 12 does not create
an obligation on the part of the Committee or the Company to make any such
modification.

 

13.                                 Legend.  The Company may, if determined by
it based on the advice of counsel to be appropriate, cause any certificate
evidencing Shares to bear a legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

14.                                 No Right to Continued Service.  Nothing
contained in the Grant Notice or these Award Terms shall be construed to confer
upon the Holder any right to continued service on the Board or derogate from any
right of the Company’s stockholders to remove the Holder from the Board at any
time, with or without cause.

 

15.                                 No Rights as Stockholder.  No holder of the
Stock Option shall, by virtue of the Grant Notice or these Award Terms, be
entitled to any right of a stockholder of the Company, either at law or in
equity, and the rights of any such holder are limited to those expressed, and
are not enforceable against the Company except to the extent set forth, in the
Plan, the Grant Notice and these Award Terms.

 

16.                                 Severability.  In the event that one or more
of the provisions of these Award Terms shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

17.                                 Governing Law.  To the extent that federal
law does not otherwise control, the validity, interpretation, performance and
enforcement of the Grant Notice and these Award Terms shall be governed by the
laws of the State of Delaware, without giving effect to principles of conflicts
of laws thereof.

 

18.                                 Successors and Assigns.  The provisions of
the Grant Notice and these Award Terms shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Holder and, to the
extent applicable, the Holder’s permitted assigns under Section 3(b) hereof and
the Holder’s estate or beneficiary(ies) as determined by will or the laws of
descent and distribution.

 

19.                                 Notices.  Any notice or other document which
the Holder or the Company may be required or permitted to deliver to the other
pursuant to or in connection with the Grant Notice or these Award Terms shall be
in writing, and may be delivered personally or by mail, postage prepaid, or
overnight courier, addressed as follows: (a) if to the Company, at its office at
3100 Ocean Park Boulevard, Santa Monica, California 90405, Attn: Stock Plan
Administration, or

 

A-7

--------------------------------------------------------------------------------


 

such other address as the Company by notice to the Holder may designate in
writing from time to time; and (b) if to the Holder, at the address shown on the
records of the Company or such other address as the Holder by notice to the
Company may designate in writing from time to time.  Notices shall be effective
upon receipt.

 

20.                                 Conflict with Plan.  In the event of any
conflict between the terms of the Grant Notice or these Award Terms and the
terms of the Plan, the terms of the Plan shall control.

 

21.                                 Deemed Agreement.  By accepting the Award,
the Holder is deemed to be bound by the terms and conditions set forth in the
Plan, the Grant Notice and these Award Terms.

 

A-8

--------------------------------------------------------------------------------
